Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
The primary reference is silent but Eyhorn teaches “…compare a size  a remaining empty area excluding an occupied area among the landing area of the one one station with a size of the unmanned  (see paragraph 39-54) aerial the occupied area being an area occupied by at least one other unmanned aerial 
vehicle among the landing area of the one one station; and  (see paragraph 134, 166, 200-204 where a drone corridor can indicate that it is occupied by a second drone and then the first drone can hover and enter into a holding pattern)
determine whether the unmanned aerial vehicle is able to land in the remaining empty area”. (see paragraph 39-54)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Eyhorn with the disclosure of Stabler since Eyhorn teaches that a corridor can be defined. A first drone can access the corridor. However, a second drone may occupy the corridor and the drone cannot land on the pad 350.  The drone can then receive a warning and then enter a holding pattern. In some examples, the drone control platform can determine, for example , from drone flight data or an ADLD that a drone approach corridor is obstructed and unsafe for drone operations . In some examples, the drone control platform can determine that a drone approach corridor is unavailable if the platform does not receive a liveness signal (e.g. , heartbeat signal ) from an associated ADLD within a predetermined period of time , thus indicating that the ADLD is offline . In such examples, the platform can deny access to the requesting drone. This can provide increased safety. See abstract and p. 134-137 and 200-204 and 32-40 of Eyhorn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of U.S. Patent No.:  US11017679B2 to Moster and in view of U.S. Patent Application Pub. No.: US 2017/0324469 A1 to Jalai and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.    

    PNG
    media_image1.png
    764
    929
    media_image1.png
    Greyscale
Stabler discloses “… {Claim 1] An unmanned aerial vehicle comprising: (see uav 101 that can scan markers to land on a pad 102)
a camera configured to obtain an image of a one station;  (see paragraph 17 where the uav has a camera that can be on board the uav and that images the markers on the landing pad)
a horizontal and vertical mobile propulsion device configured to horizontally and vertically move the unmanned aerial vehicle; (see rotors 107 and 108)
a transmitter configured to transmit a radio signal; (see paragraph 46)
Stabler is silent but Jalai teaches “…a receiver configured to receive an uplink (UL) grant and a downlink (DL) grant; and”.  (see claims 1-7);  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of JALAI with the disclosure of Stabler since JALAI teaches that an optical communication scheme can be provided with high power and a low data rate and no interference. This can ensure the UAV can communicate with a base one station using the RF uplink and downlink beams.    See abstract and FIG. 5a and claims 1-7. 
    PNG
    media_image2.png
    922
    1216
    media_image2.png
    Greyscale

The primary reference is silent but Eyhorn teaches “…compare a size  a remaining empty area excluding an occupied area among the landing area of the one one station with a size of the unmanned  (see paragraph 39-54) aerial the occupied area being an area occupied by at least one other unmanned aerial 
vehicle among the landing area of the one one station; and  (see paragraph 134, 166, 200-204 where a drone corridor can indicate that it is occupied by a second drone and then the first drone can hover and enter into a holding pattern)
determine whether the unmanned aerial vehicle is able to land in the remaining empty area”. (see paragraph 39-54)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Eyhorn with the disclosure of Stabler since Eyhorn teaches that a corridor can be defined. A first drone can access the corridor. However, a second drone may occupy the corridor and the drone cannot land on the pad 350.  The drone can then receive a warning and then enter a holding pattern. In some examples, the drone control platform can determine, for example , from drone flight data or an ADLD that a drone approach corridor is obstructed and unsafe for drone operations . In some examples, the drone control platform can determine that a drone approach corridor is unavailable if the platform does not receive a liveness signal (e.g. , heartbeat signal ) from an associated ADLD within a predetermined period of time , thus indicating that the ADLD is offline . In such examples, the platform can deny access to the requesting drone. This can provide increased safety. See abstract and p. 134-137 and 200-204 and 32-40 of Eyhorn.
Stabler discloses “…a processor configured to: (see paragraph 61)
determine a landing area of the one station through the image of the one station; (see paragraph 12) …determine whether the unmanned aerial vehicle is able to land in the remaining empty area”. (see paragraph 17-21 and 60-63 where the landing occurs on the pad in the remaining empty area and in paragraph 65 where the uav is aligned with the track on the pad)


    PNG
    media_image3.png
    616
    691
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    921
    883
    media_image4.png
    Greyscale
The primary reference is silent but Moster teaches “…compare a size of an remaining empty area of the landing area (see FIG. 10-13 element 1212) with a size of the unmanned aerial vehicle; (see col. 33, line 50-58 and FIG. 13) and”  (see FIG. 9, blocks 900-912 where the landing zone is considered based on a contingency event and the uav uses its position and the point cloud  data which inherently has x, y, z coordinates to determine if it is approaching a surface of a structure of if the landing zone is clear and it can land in col. 31, lines 1-35; see col. 5, lines 1-45 and col. 19, lines 9-40 where the objects and structures have a buffer zone to compare the absolute size with the uav for clearance purposes); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Moster with the disclosure of Stabler since Moster teaches that a point cloud can be determined and an object can be located. A buffer around the object can be provided so the drone cannot collide with the object buffer distance.  A landing area 1212 having a circular size can be determined in block 806 for landing the UAV. However, if the UAV cannot fit on the landing area different second landing areas 1014, 1012 can be provided.  In FIG. 13, a size of the UAV can be taken of a radius of the UAV based on the GPS signal. See FIG. 13a-d where the size with a buffer is shown.  Then this is compared against the point cloud to determine if there is a fit between the UAV size and a point cloud buffer.  If not and if obstructed then a second landing zone can be used. See col. 33 ,line 40 to 67 of Moster. 
The primary reference is silent but Moster teaches “{Claim 2]The unmanned aerial vehicle of claim 1, wherein if the processor determines that the unmanned aerial vehicle is able to land in the remaining empty area, the processor causes the unmanned aerial vehicle to land in the remaining empty area through the horizontal and vertical mobile propulsion device (see FIG. 9, blocks 900-912 where the landing zone is considered based on a contingency event and the uav uses its position and the point cloud  data which inherently has x, y, z coordinates to determine if it is approaching a surface of a structure of if the landing zone is clear and it can land in col. 31, lines 1-35; see col. 5, lines 1-45 and col. 19, lines 9-40 where the objects and structures have a buffer zone to compare the absolute size with the uav for clearance purposes)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Moster with the disclosure of Stabler since Moster teaches that a point cloud can be determined and an object can be located. A buffer around the object can be provided so the drone cannot collide with the object buffer distance.  A landing area 1212 having a circular size can be determined in block 806 for landing the UAV. However, if the UAV cannot fit on the landing area different second landing areas 1014, 1012 can be provided.  In FIG. 13, a size of the UAV can be taken of a radius of the UAV based on the GPS signal. See FIG. 13a-d where the size with a buffer is shown.  Then this is compared against the point cloud to determine if there is a fit between the UAV size and a point cloud buffer.  If not and if obstructed then a second landing zone can be used. See col. 33 ,line 40 to 67 of Moster. 


    PNG
    media_image5.png
    785
    999
    media_image5.png
    Greyscale
 The primary reference is silent but Moster teaches “… {Claim 3]The unmanned aerial vehicle of claim 1, wherein if the processor determines that the unmanned aerial vehicle is unable to land in the remaining empty area, the processor causes the unmanned aerial vehicle to move to another one station through the horizontal and vertical mobile propulsion device”. (See element 1012, or 1014 in FIG. 10) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Moster with the disclosure of Stabler since Moster teaches that a point cloud can be determined and an object can be located. A buffer around the object can be provided so the drone cannot collide with the object buffer distance.  A landing area 1212 having a circular size can be determined in block 806 for landing the UAV. However, if the UAV cannot fit on the landing area different second landing areas 1014, 1012 can be provided.  In FIG. 13, a size of the UAV can be taken of a radius of the UAV based on the GPS signal. See FIG. 13a-d where the size with a buffer is shown.  Then this is compared against the point cloud to determine if there is a fit between the UAV size and a point cloud buffer.  If not and if obstructed then a second landing zone can be used. See col. 33 ,line 40 to 67 of Moster. 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of U.S. Patent No.:  US11017679B2 to Moster and in view of U.S. Patent Application Pub. No.: US 2017/0324469 A1 to Jalai and in view of Kaljahi, Maryam et al., An automatic zone detection system for safe landing of UAVs, Expert Systems with Applications, 122 2019 319-333(https://reader.elsevier.com/reader/sd/pii/S0957417419300272?token=7F27502ADC10A9F3DAF28B7D444A391AF3996A8E04DBE2485418A22CC19E4FAF84671BC3B81783311E5EE98A621C2CA4&originRegion=us-east-1&originCreation=20220107140719)(hereinafter “KALJAHI”) and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016. 
 
The primary reference is silent but Kaljahi teaches “…{Claim 4] The unmanned aerial vehicle of claim 1, wherein a size of the remaining empty area changes based on the size of the unmanned aerial vehicle”. (see page 324-328). 

    PNG
    media_image6.png
    794
    1351
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    817
    1280
    media_image7.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KALJAHI with the disclosure of Stabler since KALJAHI teaches that a drone emergency can occur and using a reference plane in memory, the UAV can provide a fault detection and then a zone verification to determine a nice flat area that is devoid of collisions for an immediate and safe landing. The drone can scan an area and compare the area for flatness and also for size where the drone can land and a terrain and obstructions. Then the uav can automatically land using an edge detection method its size and classification of the landing areas as risky, safe and unsafe from candidate regions CR. See equations 1-7.    This can save the uav to be recovered later and to avoid being lost. As shown in FIG. 11, the drone can determine if can fit on the road and the road is flat and devoid of any obstructions and has no terrain that is excessively sloped.     See abstract and page 319-330 of Kaljahi et al. 

The primary reference is silent but Moster teaches “… {Claim 5]The unmanned aerial vehicle of claim 1, wherein the processor determines whether the unmanned aerial vehicle is able to land in the remaining empty area based on a planar shape and a planar area of a direction in which the unmanned aerial vehicle meets a ground. (see FIG. 9, blocks 900-912 where the landing zone is considered based on a contingency event and the uav uses its position and the point cloud  data which inherently has x, y, z coordinates to determine if it is approaching a surface of a structure of if the landing zone is clear and it can land in col. 31, lines 1-35; see col. 5, lines 1-45 and col. 19, lines 9-40 where the objects and structures have a buffer zone to compare the absolute size with the uav for clearance purposes) (see element 1012, or 1014 in FIG. 10);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Moster with the disclosure of Stabler since Moster teaches that a point cloud can be determined and an object can be located. A buffer around the object can be provided so the drone cannot collide with the object buffer distance.  A landing area 1212 having a circular size can be determined in block 806 for landing the UAV. However, if the UAV cannot fit on the landing area different second landing areas 1014, 1012 can be provided.  In FIG. 13, a size of the UAV can be taken of a radius of the UAV based on the GPS signal. See FIG. 13a-d where the size with a buffer is shown.  Then this is compared against the point cloud to determine if there is a fit between the UAV size and a point cloud buffer.  If not and if obstructed then a second landing zone can be used. See col. 33 ,line 40 to 67 of Moster. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of U.S. Patent No.:  US11017679B2 to Moster and in view of U.S. Patent Application Pub. No.: US 2017/0324469 A1 to Jalai and in view of Kaljahi, Maryam et al., An automatic zone detection system for safe landing of UAVs, Expert Systems with Applications, 122 2019 319-333(https://reader.elsevier.com/reader/sd/pii/S0957417419300272?token=7F27502ADC10A9F3DAF28B7D444A391AF3996A8E04DBE2485418A22CC19E4FAF84671BC3B81783311E5EE98A621C2CA4&originRegion=us-east-1&originCreation=20220107140719)(hereinafter “Kaljahi”) and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016. 


The primary reference is silent but Kaljahi teaches “…{Claim 6]The unmanned aerial vehicle of claim 5, wherein if a planar shape of the remaining empty area is larger than the planar area of the direction in which the unmanned aerial vehicle meets the ground, the processor causes the unmanned aerial vehicle to land adjacent to an edge of the remaining empty area through the horizontal and vertical mobile propulsion device.  (see FIG. 16 where the edges of the empty space are shown for the proposed landing system of the drone in page 327-330)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KALJAHI with the disclosure of Stabler since KALJAHI teaches that a drone emergency can occur and using a reference plane in memory, the UAV can provide a fault detection and then a zone verification to determine a nice flat area that is devoid of collisions for an immediate and safe landing. The drone can scan an area and compare the area for flatness and also for size where the drone can land and a terrain and obstructions. Then the uav can automatically land using an edge detection method its size and classification of the landing areas as risky, safe and unsafe from candidate regions CR. See equations 1-7.    This can save the uav to be recovered later and to avoid being lost. As shown in FIG. 11, the drone can determine if can fit on the road and the road is flat and devoid of any obstructions and has no terrain that is excessively sloped.     See abstract and page 319-330 of Kaljahi et al.
Claims 7 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016. 

    PNG
    media_image1.png
    764
    929
    media_image1.png
    Greyscale

Stabler discloses “… {Claim 7]A landing method comprising: (see uav 101 that can scan markers to land on a pad 102)
obtaining an image of a one station to land; (see paragraph 17 where the uav has a camera that can be on board the uav and that images the markers on the landing pad)
determining whether am remaining empty area for landing is present in the one station based on the image; (see paragraph 17-21 and 60-63 where the landing occurs on the pad in the remaining empty area and in paragraph 65 where the uav is aligned with the track on the pad)

    PNG
    media_image8.png
    603
    1311
    media_image8.png
    Greyscale
 The primary reference is silent but Kaljahi teaches if the remaining empty area is present, comparing a size of the remaining empty area with a size of an unmanned aerial vehicle to determine whether the landing is possible in the remaining empty area; and (see FIG. 17 where an area where a landing is possible is rated in term of a threat level)
if the landing is possible in the remaining empty area, performing the landing adjacent to an edge of the remaining empty area,  (see page 332 where if the re is a power line or a tall building or a mountain or a tower then the uav will not fit and then a second area is detected) (see FIG. 20 where the white spaces are provided from the input areas to indicate a safe area for landing where the white regions indicate a safe area and the drone can land at the edge of the black areas or any areas where the landing is detected in the white colored regions)
wherein a size of the remaining empty area changes based on the size of the unmanned aerial vehicle”.  (see FIG. 20 where the white spaces are provided from the input areas to indicate a safe area for landing where the white regions indicate a safe area and the drone can land at the edge of the black areas or any areas where the landing is detected in the white colored regions; see page 325 where the reference size CR can indicate if the drone can fit in the candidate landing region in equation 7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KALJAHI with the disclosure of Stabler since KALJAHI teaches that a drone emergency can occur and using a reference plane in memory, the UAV can provide a fault detection and then a zone verification to determine a nice flat area that is devoid of collisions for an immediate and safe landing. The drone can scan an area and compare the area for flatness and also for size where the drone can land and a terrain and obstructions. Then the uav can automatically land using an edge detection method its size and classification of the landing areas as risky, safe and unsafe from candidate regions CR. See equations 1-7.    This can save the uav to be recovered later and to avoid being lost. As shown in FIG. 11, the drone can determine if can fit on the road and the road is flat and devoid of any obstructions and has no terrain that is excessively sloped.     See abstract and page 319-330 of Kaljahi et al.

    PNG
    media_image2.png
    922
    1216
    media_image2.png
    Greyscale

The primary reference is silent but Eyhorn teaches “…compare a size  a remaining empty area excluding an occupied area among the landing area of the one one station with a size of the unmanned  (see paragraph 39-54) aerial the occupied area being an area occupied by at least one other unmanned aerial 
vehicle among the landing area of the one one station; and  (see paragraph 134, 166, 200-204 where a drone corridor can indicate that it is occupied by a second drone and then the first drone can hover and enter into a holding pattern)
determine whether the unmanned aerial vehicle is able to land in the remaining empty area”. (see paragraph 39-54)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Eyhorn with the disclosure of Stabler since Eyhorn teaches that a corridor can be defined. A first drone can access the corridor. However, a second drone may occupy the corridor and the drone cannot land on the pad 350.  The drone can then receive a warning and then enter a holding pattern. In some examples, the drone control platform can determine, for example , from drone flight data or an ADLD that a drone approach corridor is obstructed and unsafe for drone operations . In some examples, the drone control platform can determine that a drone approach corridor is unavailable if the platform does not receive a liveness signal (e.g. , heartbeat signal ) from an associated ADLD within a predetermined period of time , thus indicating that the ADLD is offline . In such examples, the platform can deny access to the requesting drone. This can provide increased safety. See abstract and p. 134-137 and 200-204 and 32-40 of Eyhorn.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in further in view of U.S. Patent Application Pub. No.: US 2019/0106224 A1 to Nishikawa that was filed in 2017 and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.
The primary reference to Stabler is silent but Nishikawa teaches “…{Claim 8]The landing method of claim 7, further comprising:
transmitting a landing request signal to the one station; and
receiving, from the one station, a landing allowance signal as a response to the landing request signal,
wherein the one station prepares the landing of the unmanned aerial vehicle based on the landing request signal”. (see paragraph 64-70);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of NISHIKAWA with the disclosure of Stabler since NISHIKAWA teaches that a drone can provide a request for a landing and then the landing apparatus can open to allow access for the drone. In this manner, the drone can be protected and transported for service.  See abstract and claim 1. 
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in further in view of U.S. Patent Application Pub. No.: US 2019/0106224 A1 to Nishikawa that was filed in 2017 and in view of U.S. Patent Application Pub. No.: US 2017/0324469 A1 to Jalai and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.
Stabler is silent but Jalai teaches “…{Claim 9]The landing method of claim 8, further comprising receiving, from a network, downlink control information (DCI) used to schedule a transmission… based on the DCI. (see paragraph 11, and claims 1-7);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of JALAI with the disclosure of Stabler since JALAI teaches that an optical communication scheme can be provided with high power and a low data rate and no interference. This can ensure the UAV can communicate with a base one station using the RF uplink and downlink beams.    See abstract and FIG. 5a and claims 1-7. 

The primary reference is silent but Nishikawa teaches “…of the landing request signal,
wherein the landing request signal is transmitted to the one station through the network (see paragraph 64-70);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of NISHIKAWA with the disclosure of Stabler since NISHIKAWA teaches that a drone can provide a request for a landing and then the landing apparatus can open to allow access for the drone. In this manner, the drone can be protected and transported for service.  See abstract and claim 1. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in further in view of Korean Patent Pub. No.: KR 101830680B1 to Kim that was filed in 2017 and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.  

The primary reference is silent but Kaljahi teaches “…{Claim 10]The landing method of claim 7, further comprising, if the landing is impossible in the remaining empty area,  (see page 326-330)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KALJAHI with the disclosure of Stabler since KALJAHI teaches that a drone emergency can occur and using a reference plane in memory, the UAV can provide a fault detection and then a zone verification to determine a nice flat area that is devoid of collisions for an immediate and safe landing. The drone can scan an area and compare the area for flatness and also for size where the drone can land and a terrain and obstructions. Then the uav can automatically land using an edge detection method its size and classification of the landing areas as risky, safe and unsafe from candidate regions CR. See equations 1-7.    This can save the uav to be recovered later and to avoid being lost. As shown in FIG. 11, the drone can determine if can fit on the road and the road is flat and devoid of any obstructions and has no terrain that is excessively sloped.     See abstract and page 319-330 of Kaljahi et al.
The primary reference is silent but Kim teaches “…receiving, from a server, a movement command indicating to move to another one station”. (see detailed description at paragraph 6-15 that recites “…however, the above description may be applied to the second landing zone 141 as it is. The drones 200 carrying the article from the origin can communicate with the drones one station 100 and send a message requesting the landing permission to the drones one station 100. The drones 200 are provided to the drones one station 100 in the form of a unique identification number, origin information, destination information, information about the transportation, drones information, weather information, flight path information, (100). For example, the drones 200 may provide suitable flight path information to the drones one station 100 based on the path information of the typhoon and the destination information when there is a strong typhoon during transportation. Also, the drones 200 may provide information to the drones one station 100, such as information on previous visits to the drones one station 100, storage requirement information, and the like. When the drones one station 100 finishes landing on the second landing area 141, it can search for the second transport drones 300 to replace the first drones 200 based on the information received from the drones 200 . The drones one station 100 may select a second drones 300 suitable for conveying the deliveries of the first drones 200 among the drones stored in the enclosures 121, The drones one station 100 can carry the selected second drones 300 by means of the carrier 127. The carrier 127 can be moved up and down. The carrier 131 can be moved up and down along the fixed pillars 123-1 and 123-2. The carrier 127 can be moved up and down by connecting wires to the upper fixed portion 133, but the embodiment is not limited thereto. The carrier 127 may include a fork arm 127-1 carrying a drones (e.g., 200, 300). The carrier 127 may include a gripper (not shown) that mounts or dismounts the coupons 210, 310 to or from the drone 200, 300. In addition, the drones one station 100 may have an enclosure 190 to protect the drones from rain, snow, wind, and the like. Although the outer shell 190 is shown as not covering the entire outer surface of the drones 100, it can cover the entire outer surface of the drones 100.  On the other hand, the drones one station 100 may charge the storage carrier (owner of the drones) after storing the drones 200”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KIM with the disclosure of Stabler since KIM teaches that a drone one station can provide commands to the drones.  This can ensure a thin client and more inexpensive drone where the server provides the commands.   

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in further in view of Korean Patent Pub. No.: KR 101830680B1 to Kim that was filed in 2017 and in view of U.S. Patent No.: 10,181,152 B1 to Rao and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.  
The primary reference is silent but Rao teaches “…(Claim 11] The landing method of claim 10, wherein the server manages size information of the unmanned aerial vehicle”. (see claim 1 where the server can determine that a first drone is a larger drone and a second drone is a smaller drone and the smaller lands within the larger drone and when they get to the location the smaller zone is dispatched by the server to deliver the packages)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RAO with the disclosure of Stabler since RAO teaches that a first larger drone may move to a location for a delivery. Then the second smaller drone within the first larger drone can be dispatched.  This second smaller drone can deliver the package and then return to the larger drone. The cloud system may include a decision engine that includes various paths of how packages may be delivered over residential areas. As an example, a server or set of servers may govern how to direct the flight plans of the various delivery drones. This can ensure a more productive delivery. See claim 1 and the abstract of Rao.   

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in further in view of Korean Patent Pub. No.: KR 101830680B1 to Kim that was filed in 2017 and in view of U.S. Patent No.: 10,181,152 B1 to Rao and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.  


The primary reference is silent but Rao teaches “… (Claim 12]The landing method of claim 11, wherein the server determines whether the unmanned
aerial vehicle is able to land ”. (see claim 1 where the server can determine that a first drone is a larger drone and a second drone is a smaller drone and the smaller lands within the larger drone and when they get to the location the smaller zone is dispatched by the server to deliver the packages)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RAO with the disclosure of Stabler since RAO teaches that a first larger drone may move to a location for a delivery. Then the second smaller drone within the first larger drone can be dispatched.  This second smaller drone can deliver the package and then return to the larger drone. The cloud system may include a decision engine that includes various paths of how packages may be delivered over residential areas. As an example, a server or set of servers may govern how to direct the flight plans of the various delivery drones. This can ensure a more productive delivery. See claim 1 and the abstract of Rao.   

The primary reference is silent but Kaljahi teaches in the remaining empty area, based on the size information” (see FIG. 20 where the white spaces are provided from the input areas to indicate a safe area for landing where the white regions indicate a safe area and the drone can land at the edge of the black areas or any areas where the landing is detected in the white colored regions; see page 325 where the reference size CR can indicate if the drone can fit in the candidate landing region in equation 7)
Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in further in view of Korean Patent Pub. No.: KR 101830680B1 to Kim that was filed in 2017 and in view of U.S. Patent No.: 10,181,152 B1 to Rao and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.  
   
The primary reference is silent but Rao teaches “… {Claim 13]The landing method of claim 10, wherein the server (see claim 1 where the server can determine that a first drone is a larger drone and a second drone is a smaller drone and the smaller lands within the larger drone and when they get to the location the smaller zone is dispatched by the server to deliver the packages)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RAO with the disclosure of Stabler since RAO teaches that a first larger drone may move to a location for a delivery. Then the second smaller drone within the first larger drone can be dispatched.  This second smaller drone can deliver the package and then return to the larger drone. The cloud system may include a decision engine that includes various paths of how packages may be delivered over residential areas. As an example, a server or set of servers may govern how to direct the flight plans of the various delivery drones. This can ensure a more productive delivery. See claim 1 and the abstract of Rao.   

The primary reference is silent but Kaljahi teaches “…compares a planar shape and a planar area of a direction, in which the unmanned aerial vehicle meets a ground, ,  (see page 332 where if there is a power line or a tall building or a mountain or a tower then the uav will not fit and then a second area is detected) (see FIG. 20 where the white spaces are provided from the input areas to indicate a safe area for landing where the white regions indicate a safe area and the drone can land at the edge of the black areas or any areas where the landing is detected in the white colored regions)with a planar shape and a planar area of the remaining empty area to determine whether the unmanned aerial vehicle is able to land in the remaining empty area. (see FIG. 20 where the white spaces are provided from the input areas to indicate a safe area for landing where the white regions indicate a safe area and the drone can land at the edge of the black areas or any areas where the landing is detected in the white colored regions; see page 325 where the reference size CR can indicate if the drone can fit in the candidate landing region in equation 7)
Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in further in view of Korean Patent Pub. No.: KR 101830680B1 to Kim that was filed in 2017 and in view of U.S. Patent No.: 10,181,152 B1 to Rao and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.  

The primary reference is silent but Kaljahi teaches “…{Claim 14]The landing method of claim 12, wherein if a size of the remaining empty area is larger than a size of the unmanned aerial vehicle, (see page 332 where if there is a power line or a tall building or a mountain or a tower then the uav will not fit and then a second area is detected) (see FIG. 20 where the white spaces are provided from the input areas to indicate a safe area for landing where the white regions indicate a safe area and the drone can land at the edge of the black areas or any areas where the landing is detected in the white colored regions)…. that instructs the unmanned aerial vehicle to land adjacent to an edge of the remaining empty area. (see FIG. 20 where the white spaces are provided from the input areas to indicate a safe area for landing where the white regions indicate a safe area and the drone can land at the edge of the black areas or any areas where the landing is detected in the white colored regions; see page 325 where the reference size CR can indicate if the drone can fit in the candidate landing region in equation 7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KALJAHI with the disclosure of Stabler since KALJAHI teaches that a drone emergency can occur and using a reference plane in memory, the UAV can provide a fault detection and then a zone verification to determine a nice flat area that is devoid of collisions for an immediate and safe landing. The drone can scan an area and compare the area for flatness and also for size where the drone can land and a terrain and obstructions. Then the uav can automatically land using an edge detection method its size and classification of the landing areas as risky, safe and unsafe from candidate regions CR. See equations 1-7.    This can save the uav to be recovered later and to avoid being lost. As shown in FIG. 11, the drone can determine if can fit on the road and the road is flat and devoid of any obstructions and has no terrain that is excessively sloped.     See abstract and page 319-330 of Kaljahi et al.
The primary reference is silent but Rao teaches “…the server sends a command (see claim 1 where the server can determine that a first drone is a larger drone and a second drone is a smaller drone and the smaller lands within the larger drone and when they get to the location the smaller zone is dispatched by the server to deliver the packages);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RAO with the disclosure of Stabler since RAO teaches that a first larger drone may move to a location for a delivery. Then the second smaller drone within the first larger drone can be dispatched.  This second smaller drone can deliver the package and then return to the larger drone. The cloud system may include a decision engine that includes various paths of how packages may be delivered over residential areas. As an example, a server or set of servers may govern how to direct the flight plans of the various delivery drones. This can ensure a more productive delivery. See claim 1 and the abstract of Rao.   

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in view of U.S. Patent Application Pub. No.: US 2019/0130342 A1 to Maheshwari that was filed in 2017 and assigned to QUALCOMM™ and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.
Stabler is silent but Maheshwari et al. teaches {Claim 15]The landing method of claim 7, further comprising, if the one station is unable to be recognized based on the image, transmitting a signal indicating to supply light for recognizing the one station, (see FIG. 1 where the drone includes a communication network and receives guidance to deliver a package to a doorstep of a customer 125 via a path 130) ; (see FIG. 7 where the drone moves to the delivery location and receives the information and feedback from multiple IOT devices but is not able to confirm that they are at the specific delivery location in block 604) (see FIG. 4 where the drone can receive a signal from multiple IOT devices 404 and then receive multiple supplemental delivery information from a first and a second IOT devices in blocks 402-412 to deliver a package; see paragraph 89-91)
wherein the one station includes a light source for the light supply and operates the light source based on the signal. (see paragraph 5, 89; see claim 8)

    PNG
    media_image9.png
    752
    604
    media_image9.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stabler with the teachings of MAHESHWARI since MAHESHWARI et al. teaches that a drone can be navigated to an area and then receive information from multiple IOTs devices.  These IOTS can include as shown in FIG. 1 a smart video camera 134, a smart light 130, a smart camera 134, a smart door lock, a smart thermostat 136 or a server 140 for each to provide information to the drone. Then when and upon arrival the drone can use this data to refine its delivery.  For example, the first location can be provided to the drone.  Then as the drone gets closer the drone can receive a signal.  Then supplemental information can be provided to the drone from the IOTs devices 130-140. Then an offset can be provided.  A location of the drone can then be adjusted. This method can provide a very precise location to drop off the package.  For example, the drone can be arriving at the backyard of a home.  Then using a supplemental information a more precise location can be provided so the drone can move to the front and drop the package at the door and right on the door under the overhang on the stoop 125.  This can provide increased coordination to assist with the drone landing and delivering the package exactly at a more precise location and not just drop the package in the backyard or street where it can be lost.  See claims 1-11 and paragraphs 1-11 and 38 to 47 and FIG. 4-6 and the abstract of MAHESHWARI.
Claims 16 and 17 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in view of U.S. Patent Application Pub. No.: US 2019/0130342 A1 to Maheshwari that was filed in 2017 and assigned to QUALCOMM™ and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.

Stabler is silent but Maheshwari et al. teaches {Claim 16]The landing method of claim 7, further comprising, if the one station is unable to be recognized based on the image, transmitting a signal indicating to operate a fan for recognizing the one station, (see paragraph 52 where the smart thermostat can turn on the heating and air conditioning which has a fan to indicate the correct landing spot)
wherein the one station includes the fan for blowing air to a surface of the one station and operates the fan based on the signal. , (see paragraph 52 where the smart thermostat can turn on the heating and air conditioning which has a fan to indicate the correct landing spot) (see FIG. 1 where the drone includes a communication network and receives guidance to deliver a package to a doorstep of a customer 125 via a path 130) ; (see FIG. 7 where the drone moves to the delivery location and receives the information and feedback from multiple IOT devices but is not able to confirm that they are at the specific delivery location in block 604) (see FIG. 4 where the drone can receive a signal from multiple IOT devices 404 and then receive multiple supplemental delivery information from a first and a second IOT devices in blocks 402-412 to deliver a package; see paragraph 89-91)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stabler with the teachings of MAHESHWARI since MAHESHWARI et al. teaches that a drone can be navigated to an area and then receive information from multiple IOTs devices.  These IOTS can include as shown in FIG. 1 a smart video camera 134, a smart light 130, a smart camera 134, a smart door lock, a smart thermostat 136 or a server 140 for each to provide information to the drone. Then when and upon arrival the drone can use this data to refine its delivery.  For example, the first location can be provided to the drone.  Then as the drone gets closer the drone can receive a signal.  Then supplemental information can be provided to the drone from the IOTs devices 130-140. Then an offset can be provided.  A location of the drone can then be adjusted. This method can provide a very precise location to drop off the package.  For example, the drone can be arriving at the backyard of a home.  Then using a supplemental information a more precise location can be provided so the drone can move to the front and drop the package at the door and right on the door under the overhang on the stoop 125.  This can provide increased coordination to assist with the drone landing and delivering the package exactly at a more precise location and not just drop the package in the backyard or street where it can be lost.  See claims 1-11 and paragraphs 1-11 and 38 to 47 and FIG. 4-6 and the abstract of MAHESHWARI.

Stabler is silent but Maheshwari et al. teaches {Claim 17] The landing method of claim 7, whether the landing is possible in the remaining empty area based on a battery remaining amount of the unmanned aerial vehicle. (see paragraph 59 where if the3 power is low the uav can manage its own charging and return to base for charging)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stabler with the teachings of MAHESHWARI since MAHESHWARI et al. teaches that a drone can be navigated to an area and then receive information from multiple IOTs devices.  These IOTS can include as shown in FIG. 1 a smart video camera 134, a smart light 130, a smart camera 134, a smart door lock, a smart thermostat 136 or a server 140 for each to provide information to the drone. Then when and upon arrival the drone can use this data to refine its delivery.  For example, the first location can be provided to the drone.  Then as the drone gets closer the drone can receive a signal.  Then supplemental information can be provided to the drone from the IOTs devices 130-140. Then an offset can be provided.  A location of the drone can then be adjusted. This method can provide a very precise location to drop off the package.  For example, the drone can be arriving at the backyard of a home.  Then using a supplemental information a more precise location can be provided so the drone can move to the front and drop the package at the door and right on the door under the overhang on the stoop 125.  This can provide increased coordination to assist with the drone landing and delivering the package exactly at a more precise location and not just drop the package in the backyard or street where it can be lost.  See claims 1-11 and paragraphs 1-11 and 38 to 47 and FIG. 4-6 and the abstract of MAHESHWARI.

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0257424A1 to Stabler et al. that was filed in 2013 (hereinafter “Stabler”) and in view of Kaljahi and in view of  U.S. Patent Application Pub. No.: US 2015/0156031 A1 to Fadell et al. which was filed on 9-21-12 (hereinafter “Fadell”) and in view of U.S. Patent Application Pub. No.: US 2022/0157177 A1 to Eyhorn that was filed in 2016.
The primary reference is silent but Faddell teaches “…{Claim 18]The landing method of claim 7, whether the landing is possible in the remaining empty area based on an amount of luggage of the unmanned aerial vehicle. (see paragraph 373 where one or more of the sensors can monitor the access point of the secure area continuously to ensure during the process of placing the package pl that nothing was removed and once the positioning of the package has been configured and configured within the secure area then the system may be configured to terminate the accessibility to the secure area by locking the door; see paragraph 374 where for example, area AL may be within a sensing range of an NFC or RFID or camera or any other suitable sensing component 828 of doorbell 106, such that when package PL may be positioned within area AL by deliverer DL, package PL may be securely monitored by one or more smart devices of environment 100, which may ensure secure drop-off of package PL. As another example, area AL may not be proximate doorbell 106 but may be an area that may be monitored by another smart device of environment 100 (e.g., a smart device that may be coupled to outdoor lighting 114, which may be around a corner of structure 150 from front door 186, such that other visitors to front door 186 may not obviously notice package PL that has been deposited by deliverer DL for secure monitoring by environment 100). As with the deposit of package PL within any other suitable secure area (e.g., a safe or lobby), system 164 may be configured to monitor and confirm the adequate deposit of package PL at area AL with deliverer DL and/or delivery entity business 228 for furthering the delivery attempt (e.g., such that deliverer DL may confidently leave package PL at environment 100). Any suitable smart device of environment 100 may provide and/or monitor such an area AL or any other secure area for use in unsupervised drop-off and monitoring of a package PL; see paragraph 138 where the video can be transmitted to the cloud and to the central services and then to the mobile communication device for review.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FADELL with the disclosure of Stabler since FADELL teaches that a first delivery drone may, based on a size of the package, deliver to the front porch, back porch or move into the home to deliver the items using a code to enter the home and move to a location for a delivery. This can ensure a more productive delivery as larger items can be left but smaller items that are more valuable can be provided within the home.   

The primary reference is silent but Kaljahi teaches “…{Claim 19]The landing method of claim 7, whether the landing is possible in the remaining empty area based on emergency status information of the unmanned aerial vehicle”. (see abstract where an emergency landing is needed and see page 320, 327-330) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KALJAHI with the disclosure of Stabler since KALJAHI teaches that a drone emergency can occur and using a reference plane in memory, the UAV can provide a fault detection and then a zone verification to determine a nice flat area that is devoid of collisions for an immediate and safe landing. The drone can scan an area and compare the area for flatness and also for size where the drone can land and a terrain and obstructions. Then the uav can automatically land using an edge detection method its size and classification of the landing areas as risky, safe and unsafe from candidate regions CR. See equations 1-7.    This can save the uav to be recovered later and to avoid being lost. As shown in FIG. 11, the drone can determine if can fit on the road and the road is flat and devoid of any obstructions and has no terrain that is excessively sloped.     See abstract and page 319-330 of Kaljahi et al.
The primary reference is silent but Maheshwari et al. teaches “…{Claim 20]The landing method of claim 7, whether the landing is possible in the remaining empty area”…  (see FIG. 1 where the drone includes a communication network and receives guidance to deliver a package to a doorstep of a customer 125 via a path 130)
…
based on a flight schedule of the unmanned aerial vehicle. ; (see FIG. 7 where the drone moves to the delivery location and receives the information and feedback from multiple IOT devices but is not able to confirm that they are at the specific delivery location in block 604 and is not able to deliver the package)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stabler with the teachings of MAHESHWARI since MAHESHWARI et al. teaches that a drone can be navigated to an area and then receive information from multiple IOTs devices.  These IOTS can include as shown in FIG. 1 a smart video camera 134, a smart light 130, a smart camera 134, a smart door lock, a smart thermostat 136 or a server 140 for each to provide information to the drone. Then when and upon arrival the drone can use this data to refine its delivery.  For example, the first location can be provided to the drone.  Then as the drone gets closer the drone can receive a signal.  Then supplemental information can be provided to the drone from the IOTs devices 130-140. Then an offset can be provided.  A location of the drone can then be adjusted. This method can provide a very precise location to drop off the package.  For example, the drone can be arriving at the backyard of a home.  Then using a supplemental information a more precise location can be provided so the drone can move to the front and drop the package at the door and right on the door under the overhang on the stoop 125.  This can provide increased coordination to assist with the drone landing and delivering the package exactly at a more precise location and not just drop the package in the backyard or street where it can be lost.  See claims 1-11 and paragraphs 1-11 and 38 to 47 and FIG. 4-6 and the abstract of MAHESHWARI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668